Citation Nr: 1009240	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1982, with verified and unverified periods of active duty for 
training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran attended a hearing before the undersigned in 
January 2010.

In June 1997, the Veteran filed a statement he described as a 
"notice of disagreement" which mentioned a July 1996 rating 
decision and stated that a dental disorder should be added as 
a service-connected disorder.  The Board finds that this was 
a valid notice of disagreement with the July 1996 rating 
decision which denied, in relevant part, service connection 
for a dental disorder.  However, no statement of the case 
(SOC) was ever issued on this claim.  An SOC must be issued 
on remand.  Manlincon v. West, 12 Vet. App. 238 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  If VA makes reasonable 
efforts to obtain relevant non-Federal records but is unable 
to obtain them, or after continued efforts to obtain Federal 
records concludes that it is reasonable certain they do not 
exist or further efforts to obtain them would be futile, VA 
will provide the claimant with oral or written notice of that 
fact. In such a case, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 
3.159(e)(i)-(iv) (2009).

At his hearing, the Veteran stated that he receives 
continuing treatment at the Bay Pines VA Medical Center 
(VAMC).  He also submitted partial records from the Bay Pines 
VAMC dated December 2009 and January 2010.  Records from 
January 2008 to November 2009 are not associated with the 
claims file.  Remand to obtain current and complete records 
from the Bay Pines VAMC is required.

The Board finds that additional development is required with 
respect to the Veteran's claim of entitlement to service 
connection for a left knee disability. To date, the Veteran 
has not been afforded a VA examination in conjunction with 
this claim. Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.


In the present case, the service treatment records reveal 
treatment for left knee pain in May 1980.  In December 2009, 
the Veteran was given a diagnosis of mild osteoarthritis of 
the left knee.  Given the in-service treatment and in light 
of the Veteran's contentions that his present left knee 
symptomatology is related to active service, the Board finds 
that an examination should be afforded to determine the 
etiology of any current disability.

Also at his hearing, the Veteran stated that, while on 
ACDUTRA in Fort Carson, Colorado, his leg swelled up and he 
was seen in sick call.  Service treatment records from his 
reserve period of service are not associated with the claims 
file and should be obtained.

The Veteran is entitled to an SOC which addresses his claim 
of entitlement to service connection for a dental disorder, 
if that has not already been done.  Manlincon, 12 Vet. App. 
at 240-41; VAOPGCPREC 16-92.  The issue should be returned to 
the Board after issuance of the SOC only if the Veteran files 
a timely substantive appeal.  The Veteran should be informed 
that the submission of a substantive appeal as to this issue 
has not been accomplished, and the Veteran should be 
specifically advised as to the length of time he has to 
submit a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records from his reserve 
period of service, particularly those 
related to the leg swelling while he 
was in Fort Carson, Colorado.  If 
necessary, ask the Veteran to provide 
more specific details.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Obtain the Veteran's current and 
complete VA treatment records from the 
Bay Pines VAMC.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3. Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any left knee 
disability found to be present. All 
diagnoses should be indicated. The 
examiner should state whether it is at 
least as likely as not that any current 
disability of the left knee is related 
to or had its onset during service. Any 
opinion should be accompanied by a 
clear rationale. The claims folder 
should be reviewed in conjunction with 
the examination and the report of 
examination should indicate that such 
review has occurred.

4.  After completing the above action, 
the claims for service connection for a 
left knee disorder and a right hip 
disorder should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

5.  Issue a SOC as to the claim for a 
dental disorder, if that has not 
already been done.  Manlincon, supra.  
If the decision issued in the SOC 
remains adverse to the Veteran, the 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal if he wishes to appeal the claim 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The Veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

6.  Thereafter, the claim for a dental 
disorder should be returned to the 
Board for further appellate 
consideration only if the Veteran 
submits a timely substantive appeal and 
all other procedural due process has 
been completed.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in 
this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


